                                                                                       FILED
UNITED STATES DISTRICT COURT                                                           CLERK
EASTERN DISTRICT OF NEW YORK                                                3:36 pm, Feb 18, 2020
-------------------------------------------------------------------X
                                                                               U.S. DISTRICT COURT
DOLLY BROOKS a/k/a DOLLY W BROOKS,
                                                                          EASTERN DISTRICT OF NEW YORK
GLOBAL WORLD ONE, INC.,
                                                                               LONG ISLAND OFFICE
WHO DO THEY SAY I AM,

                                   Plaintiffs,
                                                                       ORDER
                 -against-                                             19-CV-6823 (GRB)(AYS)

AIDEN 0821 CAPITAL LLC, et al.,

                                    Defendants.
-------------------------------------------------------------------X
GARY R. BROWN, U.S. District Judge:

        On December 4, 2019, Dolly Brooks, a/k/a Dolly W. Brooks (“Brooks” or “plaintiff”),

Global World One, Inc. and Who Do They Say I AM 1 commenced this action against forty-two

(42) defendants together with an incomplete application to proceed in forma pauperis. 2 By

Notice of Deficiency dated December 5, 2019, plaintiff was advised that, in order for her case to

proceed, she must, within fourteen days, complete and return the enclosed application to proceed

in forma pauperis. On December 19, 2019, plaintiff timely filed another in forma pauperis

application.     (See Docket Entry No. 9.) For the reasons that follow, plaintiff’s application to

proceed in forma pauperis is denied without prejudice and with leave to renew upon filing the



1
  Because Global World One, Inc. and Who Do They Say I Am are artificial entities, they cannot
appear in this Court pro se. Rowland v. California Men’s Colony, Unit II Men’s Advisory
Council, 506 U.S. 194, 202 (1993) (“It has been the law for the better part of two centuries [ ]
that a corporation may appear in the federal courts only through licensed counsel”); Jones v.
Niagara Frontier Transp. Author., 722 F.2d 20, 22 (2d Cir. 1983) (“The rule that a corporation
may litigate [in the federal courts] only through a duly licensed attorney is venerable and
widespread.”) (collecting cases). Accordingly, any claims brought by these entities are
dismissed without prejudice.
2
  Plaintiff answered only the first four questions on the application and left the spaces for
questions five through eight blank. (See Docket Entry No. 2.)
                                                  1
enclosed “Application to Proceed in District Court without Prepaying Fees or Costs (Long

Form)” (AO 239). Alternatively, plaintiff may pay the $400.00 filing fee.

        To qualify for in forma pauperis status, the Supreme Court has long held that “an

affidavit is sufficient which states that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide himself and dependents with the

necessities of life.” Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339, 69 S. Ct. 85,

93 L. Ed. 43 (1948) (internal quotation marks omitted). Plaintiff’s application does not include

sufficient information for the Court to make such finding.

        Plaintiff indicates that she is unemployed and has no money in a checking or savings

account. She avers that he has not received income from any sources in the past twelve (12)

months and has answered “0” to every other question on the form with the exception of question

five. (See generally Docket Entry No. 9.)       Question five asks for a description of “[a]ny

automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial

instrument or thing of value that I own, including any item of value held in someone else’s name

(describe the property and approximate value)” to which plaintiff responded: “real estate 93

Ridge Rd. Wheatley Heights N.Y. 11798 . . .” (Id. at ¶ 5.) However, also on December 19,

2019, plaintiff filed a notice of change of address designating 7 Jefferson Avenue, Wyandanch,

New York, as her current mailing address. (Docket Entry No. 8.)           Plaintiff did not report any

housing expenses, nor did she indicate any other regular monthly expenses such as food,

transportation, or utilities. (Docket Entry No. 9 ¶ 6.)

        Given that plaintiff has not provided sufficient information for the Court to assess her

financial position, plaintiff is directed to set forth her current financial position on the

Application to Proceed in District Court without Prepaying Fees or Costs (Long Form)” (AO

                                                   2
239). Accordingly, plaintiff’s application to proceed in forma pauperis is denied without

prejudice and with leave to renew upon filing the enclosed “Application to Proceed in District

Court without Prepaying Fees or Costs (Long Form)” (AO 239). Alternatively, plaintiff may

pay the $400.00 filing fee. Plaintiff shall either file the Long Form or remit the filing fee within

two (2) weeks of the date of this Order or this action will be dismissed without prejudice.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d

21 (1962). The Clerk of the Court is directed to mail a copy of this Order to the pro se plaintiff.


SO ORDERED.


Dated: February 18, 2020
       Central Islip, New York                               __/s Gary R. Brown____________
                                                             Gary R. Brown
                                                             United States District Judge




                                                 3
